DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been considered.

Applicant has amended the claims.  In order to address these amendments additional prior art is added along with modified rejections.  Please see the rejections that follow.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	Regarding claims 1-8, claims 1-8 are not being interpreted under 35 USC 112(f) because an RF interface, and processing circuitry are known parts in the art of communication systems.

	Regarding claims 9-15, claims 9-15 are not being interpreted under 35 USC 112(f) because an RF interface, and processing circuitry are known parts in the art of communication systems.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over R2-1812518 (3GPP TSG-RAN WG2 #103, Gothenburg, Sweden, August 20th -24th 2018; LG Electronics; Summary of IAB Flow Control and Congestion) and further in view of Oroskar (2017/0230880) and further in view of Manchanda (9,894,602) and further in view of Tarradell (WO 2017123812).

Regarding claim 1, R2-1812518 discloses a relay node in a Radio Access Network (RAN) comprising: 
a radio frequency (RF) interface configured to receive and transmit downlink data for one or more User Equipments (UEs) or UE bearers; and (See R2-1812518, pg. 7, Huawei comment; IAB nodes (e.g. relay nodes) have a transmitter/receiver (e.g. radio frequency interface) to transmit downlink data to UE1; RAN is entire network shown; please also see 112 rejection above)
processing circuitry coupled with the RF interface, (See R2-1812518, pg. 7, Huawei comment; IAB nodes have a processor executing an algorithm stored in memory)
wherein the processing circuitry is configured to: 
determine a downlink congestion occurs at the relay node; and (See R2-1812518 pg. 5; IAB’s buffer status is about to overflow and has data congestion; downlink congestion)
R2-1812518 does not explicitly disclose generate a congestion indication to identify a UE, a UE bearer, or a backhaul Radio Link channel affected by the congestion, and the RF interface is to transmit the congestion indication to a donor node in the RAN.  However, Oroskar does disclose generate a congestion indication to identify a UE, a UE bearer, or a backhaul Radio Link channel affected by the congestion, and the RF interface is to transmit the congestion indication to a donor node in the RAN.  (See Oroskar para. 37; access node creates a congestion indicator message addressed to the relay wireless device (e.g. donor node in that it donates wireless coverage to other devices); the message is parsed to determine backhaul link is congested (e.g. backhaul radio link channel))  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of R2-1812518 to include the teaching of generate a congestion indication to identify a UE, a UE bearer, or a backhaul Radio Link channel affected by the congestion, and the RF interface is to transmit the congestion indication to a donor node in the RAN of Oroskar with the motivation being to allow the device to take corrective action by switching traffic or adjusting scheduling parameters or frequency interface parameters and further to prevent buffer overflow and further to prevent device crashing.
R2-1812518 in view of Oroskar do not explicitly disclose wherein the congestion is in a control channel.  However, Manchanda does disclose wherein the congestion is in a control channel.  (See Manchanda para. col. 4, line 1; congestion in a control channel)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of R2-1812518 in view of Oroskar to include the teaching of wherein the congestion is in a control channel of Manchanda with the motivation being to take corrective action by switching traffic or adjusting scheduling parameters or frequency interface parameters and further to prevent buffer overflow and further to prevent device crashing and further to ensure that important control information is received and followed.
	R2-1812518 in view of Oroskar in view of Manchanda does not explicitly disclose to alter prioritization of the UE, the UE bearer, or the backhaul RLC channel to receive data based on the downlink congestion.  However, Tarradell does disclose to alter prioritization of the UE, the UE bearer, or the backhaul RLC channel to receive data based on the downlink congestion.  (See Tarradell para. 34; network prioritizing UE based upon congestion; para. 187; downlink)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of R2-1812518 in view of Oroskar in view of Manchanda to include the teaching of to alter prioritization of the UE, the UE bearer, or the backhaul RLC channel to receive data based on the downlink congestion of Tarradell with the motivation being to meet the demands of devices that might be less delay-tolerant (See Tarradell para. 34) and further to maximize limited resources to best meet the demands of differing UE requirements.

Regarding claim 2, R2-1812518 in view of Oroskar in view of Manchanda in view of Tarradell discloses the relay node of claim 1, wherein the flow control is transmitted to the donor node using an end-to-end communication protocol between the relay node and the donor node.  (See R2-1812518 pg. 8-9; end-to-end flow control (e.g. protocol used to implement end-to-end flow control is communication protocol)
Oroskar does disclose generate a congestion indication to identify a UE, a UE bearer, or a backhaul Radio Link channel affected by the congestion, and the RF interface is to transmit the congestion indication to a donor node in the RAN.  (See Oroskar para. 37; access node creates a congestion indicator message addressed to the relay wireless device (e.g. donor node in that it donates wireless coverage to other devices); the message is parsed to determine backhaul link is congested (e.g. backhaul radio link channel))  The motivation being to allow the device to take corrective action by switching traffic or adjusting scheduling parameters or frequency interface parameters and further to prevent buffer overflow and further to prevent device crashing.

Regarding claim 3, R2-1812518 in view of Oroskar in view of Manchanda in view of Tarradell discloses the relay node of claim 1, wherein the RAN further comprises an upstream node of the relay node, the upstream node is associated with the UE, the UE bearer, or the backhaul channel and (See R2-1812518, pg. 7, Huawei comment; IABnode1 is upstream of relay nodes and is associated with UE1)
the data is transmitted to the upstream node and the donor node using a hop-by-hop communication protocol between the relay node and the donor node. (See R2-1812518, pg. 7, Huawei comment; IABnode1 is upstream of relay nodes and communicates with donor node and relay nodes using a communication protocol; see pg. 8 hop by hop flow control (e.g. hop by hop protocol is protocol used to implement hop by hop flow control )
Oroskar does disclose generate a congestion indication to identify a UE, a UE bearer, or a backhaul Radio Link channel affected by the congestion, and the RF interface is to transmit the congestion indication to a donor node in the RAN.  (See Oroskar para. 37; access node creates a congestion indicator message addressed to the relay wireless device (e.g. donor node in that it donates wireless coverage to other devices); the message is parsed to determine backhaul link is congested (e.g. backhaul radio link channel))  The motivation being to allow the device to take corrective action by switching traffic or adjusting scheduling parameters or frequency interface parameters and further to prevent buffer overflow and further to prevent device crashing.

Regarding claim 7, R2-1812518 in view of Oroskar in view of Manchanda in view of Tarradell discloses the relay node of claim 1, wherein the RAN further comprises a downstream node of the relay node, the downlink congestion is a first downlink congestion and the downlink congestion indication is a first downlink congestion indication; 
the RF interface is further to receive a second downlink congestion indication from the downstream node when a second downlink congestion occurs at the downstream node and affects downlink data transmission from the relay node, wherein the second downlink congestion indication is to identify a UE, a UE bearer, or a backhaul RLC channel affected by the second downlink congestion; and 
the processing circuitry is further to 
further alter prioritization of the UE, the UE bearer, or the backhaul RLC channel to receive data based on the second downlink congestion indication; and
limit downlink data for the UE, the UE bearer, or the backhaul RLC channel affected by the second downlink congestion based on the second downlink congestion indication.  (Performing the steps of claim 1 again is implied by the prior art; that is only ever performing the steps one time is counter intuitive to the reduction of congestion in that congestion does not ever occur one time in a network (congestion is an ongoing problem that needs to be addressed); see also MPEP 2144.04 duplication of parts)

Regarding claim 8, R2-1812518 in view of Oroskar in view of Manchanda in view of Tarradell discloses the relay node of claim 1, wherein the relay node is an Integrated Access and Backhaul (IAB) node and the donor node is an IAB donor node. (See R2-1812518 pg. 7; IAB node and IAB donor)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over R2-1812518 (3GPP TSG-RAN WG2 #103, Gothenburg, Sweden, August 20th -24th 2018; LG Electronics; Summary of IAB Flow Control and Congestion) and further in view of Oroskar (2017/0230880) and further in view of Manchanda (9,894,602) and further in view of Tarradell (WO 2017123812) and further in view of Hsu (2016/0234752).

Regarding claim 4, R2-1812518 in view of Oroskar in view of Manchanda in view of Tarradell discloses the relay node of claim 3.  R2-1812518 in view of Oroskar in view of Manchanda do not explicitly discloses generate an adaptation layer Protocol Data Unit (PDU) and transmitting the adaptation layer PDU according to adaptation layer routing rules.  However, Hsu does disclose generate an adaptation layer Protocol Data Unit (PDU) and transmitting the adaptation layer PDU according to adaptation layer routing rules.  (See Hsu abstract; adaptation layer encapsulates packets for vlan and transmits according to routing of vlan using LWA routing)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of R2-1812518 in view of Oroskar in view of Manchanda in view of Tarradell to include the teaching of generate an adaptation layer Protocol Data Unit (PDU) and transmitting the adaptation layer PDU according to adaptation layer routing rules of Hsu with the motivation being to provide privacy and further to allow for separate connections and networks and further for security purposes and further to allow for segmentation and reassembly which may increase efficiency in a network and allow for fairer scheduling.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over R2-1812518 (3GPP TSG-RAN WG2 #103, Gothenburg, Sweden, August 20th -24th 2018; LG Electronics; Summary of IAB Flow Control and Congestion) and further in view of Oroskar (2017/0230880) and further in view of Manchanda (9,894,602) and further in view of Tarradell (WO 2017123812) and further in view of Xu (2020/0068581).

Regarding claim 5, R2-1812518 in view of Oroskar in view of Manchanda in view of Tarradell discloses the relay node of claim 3.  R2-1812518 in view of Oroskar in view of Manchanda in view of Tarradell do not explicitly discloses generate an RLC layer PDU and transmitting the RLC layer PDU according to adaption layer routing rules.  However, Xu does disclose generate an RLC layer PDU and transmitting the RLC layer PDU according to adaption layer routing rules.  (See Xu para. 128 forwarding above (e.g. routing rules) the RLC layer and below PDCP layer; fig. 5 layer between is adaptation entity; para. 269 RLC layer PDU)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of R2-1812518 in view of Oroskar in view of Manchanda in view of Tarradell to include the teaching of generate an RLC layer PDU and transmitting the RLC layer PDU according to adaption layer routing rules of Xu with the motivation being to conform to the 3GPP/IEEE suite of standards which provides compatibility and saves time and money and further to allow for segmentation and reassembly which may increase efficiency in a network and allow for fairer scheduling.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over R2-1812518 (3GPP TSG-RAN WG2 #103, Gothenburg, Sweden, August 20th -24th 2018; LG Electronics; Summary of IAB Flow Control and Congestion) and further in view of Oroskar (2017/0230880) and further in view of Manchanda (9,894,602) and further in view of Tarradell (WO 2017123812) and further in view of Koskinen (2017/0311200).

Regarding claim 6, R2-1812518 in view of Oroskar in view of Manchanda in view of Tarradell discloses the apparatus of claim 1.  R2-1812518 in view of Oroskar in view of Manchanda in view of Tarradell does not disclose using Downlink Data Delivery Status DDDS message including a cause value to indicate congestion.  However, Koskinen does disclose using DDDS message including a cause value to indicate congestion.  (See Koskinen para. 8; DDS including available buffer size in bytes for UE (is a cause value which indicates congestion; that is, if the value is 0 then the UE cannot successfully receive any more data and it is experiencing congestion))  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of R2-1812518 in view of Oroskar in view of Manchanda in view of Tarradell to include the teaching of using DDDS message including a cause value to indicate congestion of Koskinen with the motivation being to conform to the 3GPP/IEEE suite of standards which provides compatibility and saves time and money and further to prevent/address congestion quickly and further to ensure that data flows in an organized manner which helps prevent retransmissions and lost packets which are a waste of limited wireless resources.


Claims 9, 10, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Oroskar (2017/0230880) and further in view of R2-1812518 (3GPP TSG-RAN WG2 #103, Gothenburg, Sweden, August 20th -24th 2018; LG Electronics; Summary of IAB Flow Control and Congestion) and further in view of Manchanda (9,894,602) and further in view of Tarradell (WO 2017123812).

Regarding claim 9, Oroskar discloses a donor node in a Radio Access Network (RAN), the apparatus comprising:
	a radio frequency (RF) interface configured to receive a congestion indication from a node in the RAN when a congestion occurs at the node, wherein the downlink congestion indication is to identify a User Equipment (UE), a UE bearer, or a backhaul Radio Link channel affected by the congestion; and  (See Oroskar para. 37; access node creates a congestion indicator message addressed to the relay wireless device (e.g. donor node) and is received (via a RF interface); the message is parsed to determine backhaul link (e.g. backhaul radio link channel) is congested (e.g. congestion indication))
	processing circuitry coupled with the RF interface, wherein the processing circuitry is to:
	limit data for the UE, the UE bearer, or the backhaul RL channel affected by the congestion based on the congestion indication. (See Oroskar para. 37; offloading end-user to relieve congestion (data is limited if offloaded); device has a processor executing an algorithm stored in memory)
Oroskar does not explicitly disclose wherein the RAN has a relay node and a donor node wherein congestion is in the downlink.  However, R2-1812518 does disclose wherein the RAN has a relay node and a donor node wherein congestion is in the downlink.  (See R2-1812518, pg. 7, Huawei comment; IAB nodes (e.g. relay nodes); IAB donor; downlink congestion)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Oroskar to include the teaching of wherein the RAN has a relay node and a donor node wherein congestion is in the downlink of R2-1812518 with the motivation being to address different problems and solutions in the uplink and downlink (See R2-1812518 pg. 1, section 2.1) and further to allow for more coverage and connectivity without having to run expensive wired cable and further to extend coverage for temporary events.
Oroskar in view of R2-1812518 do not explicitly disclose wherein the congestion is in a is a control channel.  However, Manchanda does disclose wherein the congestion is in a is a control channel.  (See Manchanda para. col. 4, line 1; congestion in a control channel)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Oroskar in view of R2-1812518 to include the teaching of wherein the congestion is in a is a control channel of Manchanda with the motivation being to take corrective action by switching traffic or adjusting scheduling parameters or frequency interface parameters and further to prevent buffer overflow and further to prevent device crashing and further to ensure that important control information is received and followed.
	Oroskar in view of R2-1812518 in view of Manchanda does not explicitly disclose to alter prioritization of the UE, the UE bearer, or the backhaul RLC channel to receive data based on the downlink congestion.  However, Tarradell does disclose to alter prioritization of the UE, the UE bearer, or the backhaul RLC channel to receive data based on the downlink congestion.  (See Tarradell para. 34; network prioritizing UE based upon congestion; para. 187; downlink)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of R2-1812518 in view of Oroskar in view of R2-1812518 in view of Manchanda to include the teaching of to alter prioritization of the UE, the UE bearer, or the backhaul RLC channel to receive data based on the downlink congestion of Tarradell with the motivation being to meet the demands of devices that might be less delay-tolerant (See Tarradell para. 34) and further to maximize limited resources to best meet the demands of differing UE requirements.

	Regarding claim 10, Oroskar in view of R2-1812518 in view of Manchanda in view of Tarradell discloses the donor node of claim 9.
Oroskar does disclose receive a congestion indication from a node in the RAN when a congestion occurs at the node, wherein the downlink congestion indication is to identify a User Equipment (UE), a UE bearer, or a backhaul Radio Link channel affected by the congestion.  (See Oroskar para. 37; access node creates a congestion indicator message addressed to the relay wireless device and is received (via a RF interface); the message is parsed to determine backhaul link (e.g. backhaul radio link channel) is congested (e.g. congestion indication))
Oroskar does not explicitly disclose wherein the flow control is transmitted to the donor node using an end-to-end communication protocol between the relay node and the donor node.  However, R2-1812518 does disclose wherein the flow control is transmitted to the donor node using an end-to-end communication protocol between the relay node and the donor node.  (See R2-1812518 pg. 8-9; end-to-end flow control (e.g. protocol used to implement end-to-end flow control is communication protocol)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Oroskar to include the teaching of wherein the flow control is transmitted to the donor node using an end-to-end communication protocol between the relay node and the donor node of R2-1812518 with the motivation being for security and privacy purposes and further to allow for seamless routing across a network which may improve jitter for sensitive applications.
	
	Regarding claim 11, Oroskar in view of R2-1812518 in view of Manchanda in view of Tarradell discloses the donor node of claim 9.
Oroskar does not explicitly disclose wherein the flow control is transmitted to the donor node using an hop-by-hop communication protocol between the relay node and the donor node.  However, R2-1812518 does disclose wherein the flow control is transmitted to the donor node using an hop-by-hop communication protocol between the relay node and the donor node.  (See R2-1812518, pg. 7, Huawei comment; IABnode1 is upstream of relay nodes and communicates with donor node and relay nodes using a communication protocol; see pg. 8 hop by hop flow control (e.g. hop by hop protocol is protocol used to implement hop by hop flow control)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Oroskar to include the teaching of wherein the flow control is transmitted to the donor node using an hop-by-hop communication protocol between the relay node and the donor node of R2-1812518 with the motivation being to allow for granularity in routing of packets which may allow for faster connections and less delay and further to reduce overhead of setting up and end-to-end connection which may not be needed for traffic that is not always going in the same direction.

Regarding claim 15, Oroskar in view of R2-1812518 in view of Manchanda in view of Tarradell discloses the donor node of any of claim 9, wherein the relay node is an Integrated Access and Backhaul (IAB) node and the donor node is an IAB donor node. (See R2-1812518 pg. 7; IAB node and IAB donor)
	The motivation being to conform to the 3GPP/IEEE suite of standards which saves time and money and further to achieve high speeds and capacities with spectrum assets below 6Ghz and further to densify networks with multi-band radio sites at street level and further to extent coverage to areas that may have been difficult with traditional equipment.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Oroskar (2017/0230880) and further in view of R2-1812518 (3GPP TSG-RAN WG2 #103, Gothenburg, Sweden, August 20th -24th 2018; LG Electronics; Summary of IAB Flow Control and Congestion) and further in view of Manchanda (9,894,602) and further in view of Tarradell (WO 2017123812) and further in view of Hsu (2016/0234752).

Regarding claim 12, Oroskar in view of R2-1812518 in view of Manchanda in view of Tarradell discloses the donor node of claim 11.  Oroskar in view of R2-1812518 in view of Manchanda in view of Tarradell do not explicitly discloses generate an adaptation layer Protocol Data Unit (PDU) and transmitting the adaptation layer PDU according to adaptation layer routing rules.  However, Hsu does disclose generate an adaptation layer Protocol Data Unit (PDU) and transmitting the adaptation layer PDU according to adaptation layer routing rules.  (See Hsu abstract; adaptation layer encapsulates packets for vlan and transmits according to routing of vlan using LWA routing)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Oroskar in view of R2-1812518 in view of Manchanda in view of Tarradell to include the teaching of generate an adaptation layer Protocol Data Unit (PDU) and transmitting the adaptation layer PDU according to adaptation layer routing rules of Hsu with the motivation being to provide privacy and further to allow for separate connections and networks and further for security purposes and further to allow for segmentation and reassembly which may increase efficiency in a network and allow for fairer scheduling.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Oroskar (2017/0230880) and further in view of R2-1812518 (3GPP TSG-RAN WG2 #103, Gothenburg, Sweden, August 20th -24th 2018; LG Electronics; Summary of IAB Flow Control and Congestion) and further in view of Manchanda (9,894,602) and further in view of Tarradell (WO 2017123812) and further in view of Xu (2020/0068581).

Regarding claim 13, Oroskar in view of R2-1812518 in view of Manchanda in view of Tarradell discloses the donor node of claim 11.  Oroskar in view of R2-1812518 in view of Manchanda in view of Tarradell do not explicitly discloses generate an RLC layer PDU and transmitting the RLC layer PDU according to adaption layer routing rules.  However, Xu does disclose generate an RLC layer PDU and transmitting the RLC layer PDU according to adaption layer routing rules.  (See Xu para. 128 forwarding above (e.g. routing rules) the RLC layer and below PDCP layer; fig. 5 layer between is adaptation entity; para. 269 RLC layer PDU)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Oroskar in view of R2-1812518 in view of Manchanda in view of Tarradell to include the teaching of generate an RLC layer PDU and transmitting the RLC layer PDU according to adaption layer routing rules of Xu with the motivation being to conform to the 3GPP/IEEE suite of standards which provides compatibility and saves time and money and further to allow for segmentation and reassembly which may increase efficiency in a network and allow for fairer scheduling.


Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Oroskar (2017/0230880) and further in view of R2-1812518 (3GPP TSG-RAN WG2 #103, Gothenburg, Sweden, August 20th -24th 2018; LG Electronics; Summary of IAB Flow Control and Congestion) and further in view of Manchanda (9,894,602) and further in view of Tarradell (WO 2017123812) and further in view of Koskinen (2017/0311200).

Regarding claim 14, Oroskar in view of R2-1812518 in view of Manchanda in view of Tarradell discloses the donor node of claim 9.  Oroskar in view of R2-1812518 in view of Manchanda in view of Tarradell does not disclose using Downlink Data Delivery Status DDDS message including a cause value to indicate congestion.  However, Koskinen does disclose using DDDS message including a cause value to indicate congestion.  (See Koskinen para. 8; DDS including available buffer size in bytes for UE (is a cause value which indicates congestion; that is, if the value is 0 then the UE cannot successfully receive any more data and it is experiencing congestion))  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Oroskar in view of R2-1812518 in view of Manchanda in view of Tarradell to include the teaching of using DDDS message including a cause value to indicate congestion of Koskinen with the motivation being to conform to the 3GPP/IEEE suite of standards which provides compatibility and saves time and money and further to prevent/address congestion quickly and further to ensure that data flows in an organized manner which helps prevent retransmissions and lost packets which are a waste of limited wireless resources.


Claims 16, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over R2-1812518 (3GPP TSG-RAN WG2 #103, Gothenburg, Sweden, August 20th -24th 2018; LG Electronics; Summary of IAB Flow Control and Congestion) and further in view of Oroskar (2017/0230880) and further in view of Manchanda (9,894,602) and further in view of Tarradell (WO 2017123812).

Regarding claim 16, R2-1812518 discloses a non-transitory computer-readable medium having instructions stored thereon, the instructions, when executed by one or more processors of a relay node in a Radio Access Network (RAN), causing the one or more processors to: (See R2-1812518, pg. 7, Huawei comment; IAB nodes (e.g. relay nodes) have processor executing an algorithm stored in memory; RAN is entire network shown)
determine an uplink congestion occurs at the relay node; (See R2-1812518, pg. 2; fig. 1; IAB-node uplink data congestion, IAB node2 is about to overflow its uplink buffer (e.g. congestion))
R2-1812518 does not explicitly disclose generate a congestion indication to identify a UE, a UE bearer, or a backhaul Radio Link channel affected by the congestion, and the RF interface is to transmit the congestion indication to a donor node in the RAN.  However, Oroskar does disclose generate a congestion indication to identify a UE, a UE bearer, or a backhaul Radio Link channel affected by the congestion, and the RF interface is to transmit the congestion indication to a donor node in the RAN.  (See Oroskar para. 37; access node creates a congestion indicator message addressed to the relay wireless device (e.g. donor node in that it donates wireless coverage to other devices); the message is parsed to determine backhaul link is congested (e.g. backhaul radio link channel))  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of R2-1812518 to include the teaching of generate a congestion indication to identify a UE, a UE bearer, or a backhaul Radio Link channel affected by the congestion, and the RF interface is to transmit the congestion indication to a donor node in the RAN of Oroskar with the motivation being to allow the device to take corrective action by switching traffic or adjusting scheduling parameters or frequency interface parameters and further to prevent buffer overflow and further to prevent device crashing.
R2-1812518 in view of Oroskar do not explicitly disclose wherein the congestion is in a is a control channel.  However, Manchanda does disclose wherein the congestion is in a is a control channel.  (See Manchanda para. col. 4, line 1; congestion in a control channel)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of R2-1812518 in view of Oroskar to include the teaching of wherein the congestion is in a is a control channel of Manchanda with the motivation being to take corrective action by switching traffic or adjusting scheduling parameters or frequency interface parameters and further to prevent buffer overflow and further to prevent device crashing and further to ensure that important control information is received and followed.
	R2-1812518 in view of Oroskar in view of Manchanda does not explicitly disclose to alter prioritization of the UE, the UE bearer, or the backhaul RLC channel to receive data based on the downlink congestion.  However, Tarradell does disclose to alter prioritization of the UE, the UE bearer, or the backhaul RLC channel to receive data based on the downlink congestion.  (See Tarradell para. 34; network prioritizing UE based upon congestion; para. 187; downlink)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of R2-1812518 in view of Oroskar in view of Manchanda to include the teaching of to alter prioritization of the UE, the UE bearer, or the backhaul RLC channel to receive data based on the downlink congestion of Tarradell with the motivation being to meet the demands of devices that might be less delay-tolerant (See Tarradell para. 34) and further to maximize limited resources to best meet the demands of differing UE requirements.

Regarding claim 17, R2-1812518 in view of Oroskar in view of Manchanda in view of Tarradell discloses the non-transitory computer-readable medium of claim 16, wherein the RAN further comprises an downstream node of the relay node, the upstream node is associated with the UE, the UE bearer, or the backhaul channel and (See R2-1812518, pg. 7, Huawei comment; IABnode4 is  downstream of relay nodes and is associated with UE1)
the data is transmitted to the downstream node and the donor node using a hop-by-hop communication protocol between the relay node and the donor node. (See R2-1812518, pg. 7, Huawei comment; IABnode4 is downstream of relay nodes and communicates with donor node and relay nodes using a communication protocol; see pg. 8 hop by hop flow control (e.g. hop by hop protocol is protocol used to implement hop by hop flow control); downstream is notified of change in routing)
Oroskar does disclose generate a congestion indication to identify a UE, a UE bearer, or a backhaul Radio Link channel affected by the congestion, and the RF interface is to transmit the congestion indication to a donor node in the RAN.  (See Oroskar para. 37; access node creates a congestion indicator message addressed to the relay wireless device (e.g. donor node in that it donates wireless coverage to other devices); the message is parsed to determine backhaul link is congested (e.g. backhaul radio link channel))  The motivation being to allow the device to take corrective action by switching traffic or adjusting scheduling parameters or frequency interface parameters and further to prevent buffer overflow and further to prevent device crashing.

	Regarding claim 20, R2-1812518 in view of Oroskar in view of Manchanda in view of Tarradell discloses the non-transitory computer-readable medium of claim 16, wherein the uplink congestion is a first uplink congestion and the uplink congestion indication is a first uplink congestion indication, the RAN further comprises an upstream node of the relay node; 
the instructions, when executed by the one or more processors, cause the one or more processors further to: 
receive a second uplink congestion indication from the upstream node when a second uplink congestion occurs at the upstream node and affects uplink data transmission from the relay node, wherein the second uplink congestion indication is to identify a UE or a UE bearer or a backhaul RLC channel affected by the second uplink congestion; and 
further alter prioritization of the UE, the UE bearer, or the backhaul RLC channel to receive data based on the second downlink congestion indication; and
limit uplink data for the UE or the UE bearer or the backhaul RLC channel affected by the second uplink congestion based on the second uplink congestion indication. (Performing the steps of claim 1 again is implied by the prior art; that is only ever performing the steps one time is counter intuitive to the reduction of congestion in that congestion does not ever occur one time in a network (congestion is an ongoing problem that needs to be addressed); see also MPEP 2144.04 duplication of parts)

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over R2-1812518 (3GPP TSG-RAN WG2 #103, Gothenburg, Sweden, August 20th -24th 2018; LG Electronics; Summary of IAB Flow Control and Congestion) and further in view of Oroskar (2017/0230880) and further in view of Manchanda (9,894,602) and further in view of Tarradell (WO 2017123812) and further in view of Hsu (2016/0234752).

Regarding claim 18, R2-1812518 in view of Oroskar in view of Manchanda in view of Tarradell discloses the non-transitory computer-readable medium of claim 17.  R2-1812518 in view of Oroskar in view of Manchanda in view of Tarradell do not explicitly discloses generate an adaptation layer Protocol Data Unit (PDU) and transmitting the adaptation layer PDU according to adaptation layer routing rules.  However, Hsu does disclose generate an adaptation layer Protocol Data Unit (PDU) and transmitting the adaptation layer PDU according to adaptation layer routing rules.  (See Hsu abstract; adaptation layer encapsulates packets for vlan and transmits according to routing of vlan using LWA routing)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of R2-1812518 in view of Oroskar in view of Manchanda in view of Tarradell to include the teaching of generate an adaptation layer Protocol Data Unit (PDU) and transmitting the adaptation layer PDU according to adaptation layer routing rules of Hsu with the motivation being to provide privacy and further to allow for separate connections and networks and further for security purposes and further to allow for segmentation and reassembly which may increase efficiency in a network and allow for fairer scheduling.


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over R2-1812518 (3GPP TSG-RAN WG2 #103, Gothenburg, Sweden, August 20th -24th 2018; LG Electronics; Summary of IAB Flow Control and Congestion) and further in view of Oroskar (2017/0230880) and further in view of Manchanda (9,894,602) and further in view of Tarradell (WO 2017123812) and further in view of Xu (2020/0068581).

Regarding claim 19, R2-1812518 in view of Oroskar in view of Manchanda discloses the non-transitory computer-readable medium of claim 17.  R2-1812518 in view of Oroskar in view of Manchanda do not explicitly discloses generate an RLC layer PDU and transmitting the RLC layer PDU according to adaption layer routing rules.  However, Xu does disclose generate an RLC layer PDU and transmitting the RLC layer PDU according to adaption layer routing rules.  (See Xu para. 128 forwarding above (e.g. routing rules) the RLC layer and below PDCP layer; fig. 5 layer between is adaptation entity; para. 269 RLC layer PDU)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of R2-1812518 in view of Oroskar in view of Manchanda to include the teaching of generate an RLC layer PDU and transmitting the RLC layer PDU according to adaption layer routing rules of Xu with the motivation being to conform to the 3GPP/IEEE suite of standards which provides compatibility and saves time and money and further to allow for segmentation and reassembly which may increase efficiency in a network and allow for fairer scheduling.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CLAWSON whose telephone number is (571)270-7498. The examiner can normally be reached M-F 7:30-5:00 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on (571) 272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stephen J Clawson/Primary Examiner, Art Unit 2461